Exhibit 10.17

FIRST AMENDMENT TO SEVERANCE AGREEMENT

This First Amendment to the Severance Agreement, dated as of February     ,
2006, and effective only upon the date of the consummation of the first public
underwritten offering of equity securities by Goodman Global, Inc., a Delaware
corporation (the “Company”), pursuant to an effective registration statement
filed by the Company with the United States Securities and Exchange Commission
(other than on Forms S-4 or S-8 or successors to such forms), is made by and
between Company, and                      (the “Executive”).

WHEREAS, the Executive entered that certain Severance Agreement (dated and
effective as of November 18, 2004, the “Severance Agreement”);

WHEREAS, the Company and the Executive have mutually agreed that it is in their
best interest to amend the Severance Agreement pursuant to the terms set forth
herein.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree that, effective as of the date hereof, the
Severance Agreement is hereby amended as follows:

1. Section 1(p)(iii) of the Severance Agreement shall be amended to read in its
entirety as follows

(iii) A reduction in the Executive’s annual base salary to an amount that is
less than 80% of the amount of Executive’s annual base salary as in effect on
the Effective Date, or failure of the Company to make any material payment of
such base salary.

2. Section 3 of the Severance Agreement shall be amended to read in its entirety
as follows:

3. Severance Payments. If the Executive’s employment shall be terminated by the
Company without Cause or by the Executive for Good Reason, then, subject to the
Executive’s execution of a general waiver and release of claims agreement in the
Company’s customary form, the Company shall pay to the Executive an amount (the
“Severance Amount”) equal to the sum of (x) his then current his base salary
(without giving effect to any decrease in annual base salary which constituted
Good Reason for Executive’s termination) and (y) his target annual bonus as in
effect on the Date of Termination, in equal monthly installments, in accordance
with the Company’s customary payroll practices, during the period beginning on
the Date of Termination and ending on the first anniversary of the Date of
Termination; provided, however, that no such payment shall be made following the
first date that the Executive violates any covenant contained in Section 2 or 3
of the Non-Competition Agreement (and, if applicable, has failed to cure such
violation within the cure period set forth in Section 2 or 3 of the
Non-Competition Agreement). Notwithstanding the forgoing, if the Board (or its
delegate) determines that the Executive is a “specified employee” within the
meaning of Section 409A(a)(2)(B) of the Internal



--------------------------------------------------------------------------------

Revenue Code as of the Date of Termination and that Section 409A of the Internal
Revenue Code applies with respect to a payment to the Executive pursuant to this
Section 3, one half of the Severance Amount shall be paid in a cash lump-sum on
the six month anniversary of the Date of Termination (plus interest at the
short-term applicable federal rate compounded semi-annually on all amounts to
accrue from the date such payment would have been made but for the application
of this proviso until the date of payment), with the other one-half of the
Severance Amount payable to the Executive in accordance with the Company’s
customary payroll practices in equal monthly installments during the period
beginning on the six-month anniversary of the Date of Termination and ending on
the first anniversary of the Date of Termination (but in no event shall any
amount be payable following the first date that the Executive violates any
covenant contained in Section 2 or 3 of the Non-Competition Agreement (and, if
applicable, has failed to cure such violation within the cure period set forth
in Section 2 or 3 of the Non-Competition Agreement)).

3. A new Section 19 shall be added to the Severance Agreement shall to read in
its entirety as follows:

19. Section 409A. The parties acknowledge and agree that, to the extent
applicable, this Agreement shall be interpreted in accordance with, and
incorporate the terms and conditions required by, Section 409A of the Internal
Revenue Code and Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the Effective Date. Notwithstanding any
provision of this Agreement to the contrary, in the event that the Company
determines that any amounts payable hereunder will be immediately taxable to the
Executive under Section 409A of the Internal Revenue Code and related Department
of Department of Treasury guidance, the Company and Executive shall cooperate in
good faith to (a) adopt such amendments to this Agreement and appropriate
policies and procedures, including amendments and policies with retroactive
effect, that they mutually determine to be necessary or appropriate to preserve
the intended tax treatment of the benefits provided by this Agreement, preserve
the economic benefits of this Agreement and avoid less favorable accounting or
tax consequences for the Company and/or (b) take such other actions as they
mutually determine to be necessary or appropriate to exempt the amounts payable
hereunder from Section 409A of the Internal Revenue Code or to comply with the
requirements of Section 409A of the Internal Revenue Code and thereby avoid the
application of penalty taxes under such Section.

*  *  *  *  *

[signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this First
Amendment to the Severance Agreement as of the day and year first above written.

 

EXECUTIVE     [Name]

 

GOODMAN GLOBAL, INC.      By:   Its:  

 

3